[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#140)
After hearing held on defendant International Association of Lions Club, Inc.'s motion, it is hereby ORDERED:
The plaintiffs have not persuaded the court in oral argument of any controlling flaw in defendant's claim of non-existence of a genuine  issue  of material  fact.  Practice Book,  384. Furthermore, the plaintiffs have not seen fit to file any CT Page 7383 counteraffidavit,  documentation  or  memorandum  of  law  in opposition, which inaction militates against the validity of their defense. Cawley v. Schochat, 21 Conn. App. 118, 121 (1990).
The motion is granted.
GAFFNEY, J.